40 A.3d 1185 (2012)
Antyane ROBINSON, Appellant
v.
John E. WETZEL, Secretary, Pennsylvania Department Of Corrections; Louis B. Folino, Superintendent, SCI-Green; Dennis E. Lebo, Clerk Of Courts', Cumberland County Court of Common Pleas, Appellees.
No. 26 MAP 2011
Supreme Court of Pennsylvania.
March 26, 2012.
Antyane Robinson, SCI Green, Waynesburg, pro se.
Dennis Lebo, Cumberland Co. Clerk of Court, Carlisle, pro se.
Jeffrey M. Paladina, Suzanne Noelle Hueston, Pennsylvania Department of Corrections, Mechanicsburg, for John E. Wetzel and Louis B. Folino.

ORDER
PER CURIAM.
AND NOW, this 26th day of March, 2012, the order of the Commonwealth Court is AFFIRMED.